         Case 3:17-cv-00411-RDM Document 31 Filed 04/17/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF PENNSYLVANIA


JOSEPH D. MARCY,                          :
                                          : 3:17-cv-00411
              Petitioner,                 : (JUDGE MARIANI)
                                          : (Magistrate Judge Arbuckle)
              v.                          :
                                          :
WARDEN, SCI GRATERFORD, et al.            :
                                          :
              Respondents.                :

                                          ORDER

        AND NOW, THIS 17th DAY OF APRIL 2020, for the reasons set forth in this Court’s

accompanying memorandum opinion, upon de novo review of Magistrate Judge Arbuckle’s

Report and Recommendation (Doc. 22), the Commonwealth of Pennsylvania’s Objections

(Doc. 23), the Petitioner Joseph D. Marcy’s Petition for a Writ of Habeas Corpus pursuant to

U.S.C. 28 § 2254 (Doc. 1), and all other relevant documents, IT IS HEREBY ORDERED

THAT:

        1. The Report and Recommendation (Doc. 22) is NOT ADOPTED for the reasons

           set forth in this Court’s memorandum opinion.

        2. Respondents’ Objections are SUSTAINED to the extent consistent with this

           Court’s memorandum opinion.

        3. The Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2245 (Doc. 1) is

           DISMISSED.
 Case 3:17-cv-00411-RDM Document 31 Filed 04/17/20 Page 2 of 2




4. A Certificate of Appealability SHALL NOT ISSUE.

5. Petitioner’s Motion to Grant Habeas Bail (Doc. 25) is DENIED as moot.

6. Petitioner’s Motions to Amend Habeas Findings (Docs. 26, 27) are DENIED as

   moot.

7. The Clerk of Court is directed to CLOSE the above-captioned action.




                                         _s/ Robert D. Mariani_________
                                         Robert D. Mariani
                                         United States District Judge
